UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4131


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRYAN A. WILLINGHAM,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Timothy M. Cain, District Judge.
(8:13-cr-00748-TMC-1)


Submitted:   July 29, 2014                 Decided:   July 31, 2014


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lora Blanchard, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.    William Jacob Watkins, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Bryan    A.    Willingham       pleaded       guilty,    pursuant        to   a

written plea agreement, to bank fraud, in violation of 18 U.S.C.

§ 1344 (2012), and received a sentence of thirty-three months’

imprisonment.           On appeal, counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), certifying that there

are   no       meritorious       issues    for       appeal,    but     questioning        the

reasonableness of the sentence.                     Willingham was advised of his

right to file a pro se supplemental brief, but has not done so.

The Government declined to file a brief.                      We affirm.

                We    review     Willingham’s        sentence    for     reasonableness,

“under     a    deferential       abuse-of-discretion           standard.”          Gall      v.

United States, 552 U.S. 38, 41 (2007).                          This review requires

consideration           of      both      the       procedural        and      substantive

reasonableness of the sentence.                      Id. at 51; United States v.

Lynn, 592 F.3d 572, 575 (4th Cir. 2010).                              After determining

whether     the       district    court    correctly         calculated       the   advisory

Guidelines range, we must decide whether the court considered

the 18 U.S.C. § 3553(a) (2012) factors, analyzed the arguments

presented        by     the    parties,     and          sufficiently     explained        the

selected sentence.             Lynn, 592 F.3d at 575-76.

                Once we have determined that the sentence is free of

significant           procedural       error,       we    consider      its    substantive

reasonableness,          “tak[ing]       into       account    the    totality      of     the

                                                2
circumstances.”          Gall, 552 U.S. at 51.                    Where, as here, the

sentence is within the appropriate Guidelines range, we presume

that the sentence is substantively reasonable.                            United States v.

Abu Ali, 528 F.3d 210, 261 (4th Cir. 2008).                         Such a presumption

is   rebutted        only     if    the   defendant         demonstrates          “that     the

sentence    is    unreasonable         when       measured      against     the    § 3553(a)

factors.”        United States v. Montes-Pineda, 445 F.3d 375, 379

(4th Cir. 2006) (internal quotation marks omitted).

            We conclude that the district court committed neither

procedural nor substantive error in sentencing Willingham.                                  The

court     correctly         calculated       and    considered        as     advisory       the

applicable       Guidelines         range.         After        hearing     argument      from

counsel and providing Willingham the opportunity to allocute,

the court considered the § 3553(a) factors, including the nature

and circumstances of the offense and Willingham’s history and

characteristics,         and       imposed    a    within-Guidelines            sentence     of

thirty-three         months.        Counsel       does   not     offer    any     grounds    to

rebut     the    presumption         on   appeal         that     Willingham’s       within-

Guidelines sentence is substantively reasonable, and our review

reveals none.         Accordingly, we conclude that the district court

did not abuse its discretion in sentencing Willingham.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.         We     therefore       affirm       Willingham’s          conviction        and

                                              3
sentence.   This court requires that counsel inform Willingham,

in writing, of the right to petition the Supreme Court of the

United States for further review.   If Willingham requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.     Counsel’s motion must

state that a copy thereof was served on Willingham.


                                                         AFFIRMED




                                4